Exhibit (10)(t)

 

LOGO [g64162g34q00.jpg]      

Marshall & Ilsley Corporation

770 North Water Street

PO Box 2035

Milwaukee, WI 53201-2035

414 765-7801

mibank.com

February 17, 2010

Mr. Mark F. Furlong

Marshall & Ilsley Corporation

770 North Water St.

Milwaukee, Wisconsin 53202

Dear Mark,

The purpose of this letter is to amend our letter agreement of December 21, 2006
(the “Letter Agreement”) providing you with a supplemental executive retirement
benefit (the “SERP”). This amendment is necessary given the restructuring of
your compensation for 2010 and any future years that Marshall & Ilsley
Corporation (“M&I”) remains a participant in the U.S. Treasury’s Capital
Purchase Program under the Troubled Asset Relief Program (“TARP”). All
capitalized terms used herein which are not otherwise defined will have the same
meaning as in the Letter Agreement.

Currently, the Letter Agreement provides that you will receive a Monthly Benefit
equal to a percentage of your Compensation. Compensation is defined in the
Letter Agreement to mean the average of your base salary and short-term
incentive (unreduced for any deferrals) for the five highest years in the last
ten years of employment with M&I. Because of limitations contained in the
Interim Final Rule which governs compensation and benefits paid to certain
executives of TARP recipients, you are receiving an enhanced base salary
(consisting of a cash component and a stock salary component) and no short-term
incentive opportunity. Including your entire base salary in the calculation of
your SERP during the time that M&I is a TARP recipient would increase your SERP
above the intended level at the time the Letter Agreement was entered into.

Therefore, you and the Company hereby agree that the reference in the definition
of Compensation to “base salary” means, for those fiscal years starting with
2010 that M&I is a TARP recipient, your annual cash salary plus a portion of
your stock salary equal to 120% of your annual cash salary (unreduced for any
deferrals). If M&I repays the TARP funds such that you receive a short-term
incentive as well as stock salary in a fiscal year, we will mutually agree in
writing to a formula for computing Compensation for that fiscal year which is
consistent with the intent behind the SERP.

If this amendment is agreeable to you, please sign in the space set forth below
for this purpose.

 

Very truly yours, /s/ Paul J. Renard Paul J. Renard, Senior Vice President



--------------------------------------------------------------------------------

The foregoing is acceptable to me.

 

    /s/ Mark F. Furlong     2/17/10 Mark F. Furlong     Date